Citation Nr: 0415346	
Decision Date: 06/16/04    Archive Date: 06/23/04	

DOCKET NO.  02-07 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a chronic left hip 
disorder. 

2.  Entitlement to service connection for a chronic left hand 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 15 to May 23, 
1967, with an additional period of service in the United 
States Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of June 1999 and April 2002 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The appeal as to the issue of service connection for a left 
hip disorder is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

FINDING OF FACT

An acquired left hand disorder is not shown to have been 
present in service, or at any time thereafter.  


CONCLUSIONS OF LAW

A chronic acquired left hand disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(c) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of the VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  In August 2001, the VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2003).  

The United States Court of Veterans Appeals for Veterans 
Claims (Court) decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA, and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument, 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirements in this case was harmless error for the reasons 
specified below.  

In the case at hand, only after the initial rating action in 
June 1999 did the agency of original jurisdiction (AOJ or RO) 
provide notice to the claimant regarding the duty under the 
VCAA to notify him of the evidence he must provide, and the 
evidence which the VA would obtain on his behalf.  
Specifically, a letter dated in February 2002 provided the 
veteran with the opportunity to submit evidence, notified him 
of what evidence the VA had secured, what evidence was still 
required to substantiate his claims, provided a notice of who 
was responsible for securing the evidence, and advised him to 
submit any information or evidence he had.  The veteran was 
also provided with a Statement of the Case in May 2002, which 
apprised him of VA actions and pertinent laws in his case.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be nonprejudicial to a 
claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-22.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 422 
("The Secretary has failed to demonstrate that, in this case, 
lack of such a pre-AOJ-decision notice was not prejudicial to 
the appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be nonprejudicial to the 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal which were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and, as such, is not a reasonable 
construction of § 5103(a).  There is no basis for concluding 
that harmful error occurred simply because a claimant 
receives VCAA notice after an initial adverse adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise, it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (there is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in § 7261(b)(2) that the Veterans Claims Court shall 
"take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis, 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C. § 511(a) are subject to decision 
by the Secretary shall be subject to one review on appeal to 
the Secretary, and such final decisions are made by the 
Board.  Because the Board makes the final decision on behalf 
of the Secretary without respect to claims for veterans' 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  There is simply no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
421.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Statement of the Case was provided to the appellant.  In the 
case at hand, the claimant was provided every opportunity to 
submit evidence, and to attend a hearing at the RO before a 
hearing officer, or before a Veterans Laws Judge at the RO, 
or in Washington, D.C.  In point of fact, in correspondence 
of June 2002, the appellant specifically withdrew his request 
for a hearing before the Board.  He has been provided with 
notice of the appropriate laws and regulations, and given 
notice of what evidence he needed to submit, as well as what 
evidence the VA would secure on his behalf.  The veteran was 
given ample time to respond.  Hence, notwithstanding 
Pelegrini, to allow the appeal to continue would not be 
prejudicial error to the claimant.

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran, with respect to the claim for service connection 
for a left hand disorder.  In this regard, the Board notes 
that the evidence includes service medical records, VA and 
private treatment records, and VA medical examination 
reports.  Under the facts of this case, "the record has been 
fully developed" with respect to the claims of entitlement to 
service connection for the left hand condition, and "it is 
difficult to discern what additional guidance the VA could 
have provided to the veteran regarding what further evidence 
he could submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Thus, adjudication 
of these claims poses no risk of prejudice to the veteran.  
See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA does not require remand where VA thoroughly 
discussed factual determinations leading to conclusion and 
evidence of record provides plausible basis for factual 
conclusions, and where development of the evidence was as 
complete as was necessary for a fair adjudication of the 
claims, because the VCAA has not changed the benefit-of-the-
doubt doctrine); and Bernard v. Brown, 4 Vet. App. 384 
(1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
concludes it should proceed, as specific notice as to which 
party could or should obtain which evidence has, in effect, 
been provided, and no additional pertinent evidence appears 
forthcoming.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The claimant has had sufficient notice of the type 
of information needed to support his claims, and of the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by the 
applicable provisions, including the VCAA, has been satisfied 
with respect to the issues on appeal.  Accordingly, appellate 
review may proceed with prejudice to the appellant.  See 
Bernard v. Brown¸4 Vet. App. 384 (1993).  

Factual Background

Service medical records covering the veteran's service from 
February 15 to May 23, 1967 are negative for history, 
complaints, or abnormal findings indicative of the presence 
of a chronic left hand disability.  At the time of a service 
separation examination in May 1967, the veteran's upper and 
lower extremities were within normal limits, and no pertinent 
diagnosis was noted.

On VA general medical examination in June 1967, there was 
noted an approximate 45 degree limitation of flexion of both 
of the veteran's little fingers, which was apparently 
congenital.  The pertinent diagnosis was ankylosis at 45 
degrees of flexion of both little fingers, congenital.

In a rating decision of November 1967, the RO granted service 
connection (and a noncompensable evaluation) for a fungus 
infection of the left palm.

In his application for compensation filed in October 1998, 
the veteran claimed that he had been treated in service in 
1967 for his left hand.  No other treatment dates were 
reported.

The medical evidence of record including service medical 
records, reserve medical records, Social Security 
Administration records, VA treatment records, and private 
physician and hospital records show no complaints, treatment 
or findings of any left hand disability.    

Analysis

The veteran in this case seeks service connection for chronic 
left hand disability.  In that regard, service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  

In the present case, service connection has previously been 
granted for a fungus infection of the veteran's left palm.  
Service medical records otherwise fail to demonstrate the 
existence of a chronic disorder of the veteran's left hand.  
While on VA general medical examination in June 1967, there 
was noted some degree of ankylosis of both of the veteran's 
little fingers, that pathology was considered to be 
congenital in nature.  As such, it is an inappropriate 
subject for a potential grant of service connection.  See 
38 C.F.R. § 3.303(c) (2003).  In point of fact, with the 
exception of the aforementioned fungus infection of the 
veteran's left palm, there is no indication that, either in 
service or thereafter, the veteran has suffered from any 
chronic acquired disability of his left hand.  

In this case, there is no evidence showing the existence of a 
chronic left hand disability which could be related to 
service.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110; 1131.  In the absence of proof of present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 
1328 (1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

As no current left hand disability is shown, service 
connection for this claimed disorder must be denied.


ORDER

Service connection for a chronic left hand disorder is 
denied.



REMAND

The Board finds that the duty to assist was not fully 
complied with on the claim for service connection for a left 
hip disability, and remand is warranted.  

In a Report of Physical Profile dated in January 1998, it was 
noted that the veteran had been experiencing problems with 
his left hip.  Private magnetic resonance imaging conducted 
in February 1998 was consistent with avascular necrosis of 
the left femur/hip.  

At the time of a reserve service medical examination in March 
1998, it was noted that, in February 1998, the veteran had 
received a diagnosis of avascular necrosis of the left hip.  
Physical examination was significant for the presence of 
moderate pain, with a full range of motion of both hips.  The 
pertinent diagnosis was recently-diagnosed bilateral hip 
avascular necrosis, worse on the left than the right.  

In a service medical facility record of October 1998, it was 
noted that the veteran had been experiencing bilateral hip 
problems since 1993, at which time he fell from a truck.  A 
service medical facility treatment record dated in April 1999 
reveals that the veteran was seen at that time for, among 
other things, a complaint of bilateral hip pain.  On physical 
examination, there was a full range of motion of both hips, 
though with some medial thigh discomfort on external 
rotation.  

On his application for compensation filed in 1998, the 
veteran specifically reported receiving treatment for his hip 
in 1993 at the University Drive VA Medical Center.  These 
records do not appear to have been requested, nor are they 
included in the claims file.  Thus, remand is required to 
obtain these records, as they would be potentially relevant 
to the claim on appeal.  38 C.F.R. § 3.159(c)(2).

Furthermore, the record shows the veteran has had significant 
reserve service.  The date of treatment reported for his 
claimed hip disorder suggests that he feels that a chronic 
hip disorder arose as a result of his reserve service.  
However, no attempt to clarify the period of service he 
believes caused his hip disorder, nor any attempt to verify 
whether the veteran was on active duty for training or 
inactive duty for training when his hip injury occurred has 
been made.  Thus, additional information is needed. 

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

2.  The RO should request treatment 
records from the University Drive VA 
Medical Center for the period from 1993 to 
1998 and associate these records with the 
claims file.  If the RO is not able to 
obtain the records, the claims file should 
be documented to that effect and the 
veteran so notified. 

3. The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his hip 
disorder since 1993.  After securing the 
necessary release, the RO should obtain 
any records not already contained in the 
claims file.

4.  The RO should ask the veteran to 
specify the date and type of duty (i.e. 
active duty, active duty for training, 
inactive duty for training) during which 
he suffered his claimed hip injury.  

5.  The RO should attempt to verify, 
through official channels, any period of 
military service during which the veteran 
claims to have injured his left hip.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the RO should readjudicate this claim.  If 
the benefit sought on appeal remains denied, the veteran 
and his representative, if any, should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



